                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DALTON ERIC WASHINGTON,

       Plaintiff,

v.                                                       Case No. 6:18-cv-725-Orl-37TBS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny his supplemental security income disability benefits. (Doc. 1.) Plaintiff argues

that the Administrative Law Judge erred by finding that his testimony was not entirely

consistent with the medical evidence in the record. (See Doc. 24.) On referral, U.S.

Magistrate Judge Thomas B. Smith recommends affirming the Commissioner’s decision.

(Doc. 25 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

                                             -1-
            (Doc. 25) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Commissioner’s final decision is AFFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of Defendant

            Commissioner of Social Security and against Plaintiff Dalton Eric

            Washington and to close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 13, 2019.




Copies to:
Counsel of Record




                                        -2-
